DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded to update the specification to reflect the status of the parent application
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the selection of an image of a live game participant must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming a parlay wager (see below) that can be performed by a person using pen and paper and is therefore an abstract idea. It is also, both a fundamental economic practice (i.e., wagering, see In re Smith (Fed Cir 2016)) and a method of organizing human activity (i.e., creating contractual relationships). 
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted below, the claimed subject matter is implemented on a generic computer attached to a generic network. Since the Alice decision, this has been held to be incapable of providing “significantly more” to the abstract idea and cannot confer eligibility.
The claims are drawn to one or more of the statutory categories.
The claims are drawn to a method of forming parlay wagers that can be performed by a human using pen and paper. Therefore, it is an abstract idea. The recitation of a computer does not change the fact that the method is amenable to practice using pen and paper. In essence, Applicant has merely presented an abstract idea and said “implement it” on a computer. 
The method includes the following:
storing a selection of first elements for a parlay wager, in which the first elements include games that begin and end at a future time; 
Receiving real-time game data;
determine real-time odds for each first element of the parlay wager based at least partially on the real time game data;
add each of the first elements to the parlay wager for the first player;
Detect, via the display device, selection of an image of a live game participant;
store a second selection of second elements for the parlay wager, in which the second elements include wagers on one or more future events related to the image selected that could occur during the game;
determine real-time second odds for each second clement of the parlay wager based at least partially on real time game data received;
add each of the second elements to the parlay wager for the first player;
determine odds for the parlay wager based on the real-time odds and the real-time second odds: and
provide an indication of the odds for the parlay wager.
As can readily be seen, these steps can be performed by a person using pen and paper. Prior to the computer age, bookmaker performed these steps using pen and paper on a daily basis. Because they are steps that can be performed by hand using pen and paper, they are an abstract idea. It is well-settled law that such a method is an abstract idea and is not patent-eligible without “significantly more”. See Cyber-Source Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011), Parker v. Flook, 437 U.S. 584 (1978) and Gottschalk v. Benson, 409 US. 63, 67 (1972).
Additionally, the CAFC has ruled that wagering is akin to the types of economic activity that were involved in the Bilski and Alice cases. (In re Smith.) Wagering also creates a contractual relationship which is a method of organizing human activity as well as being a fundamental economic practice.
The addition of a memory, display device, network interface and processor do not add significantly more because they amount to nothing more than a generic computer performing routine data-processing tasks. As the Federal Circuit said in Intellectual Ventures I LLC v. Capital One Financial, 2014-1506 (Fed Cir., 2015):
Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a
sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required

materially alter the patent eligibility of the claimed subject matter.”); CLS Bank,
Int'l vy. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff'd, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend
speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations
omitted)).

Instructing one to “apply” an abstract idea and reciting no more than generic
computer elements performing generic computer tasks does not make an abstract idea patent eligible. See Alice, 134 S. Ct. at 2359-60

The dependent claims add nothing to the abstract idea except either specifying that the processor is a computing device or adding steps that can be performed by a human using pen and paper. They do not add “significantly more”.
A complete analysis of all the claim limitations of all the claims, both individually and taken as an ordered combination shows that the claims are not eligible under 35 USC §101.
These claims are identical to those previously ruled to be ineligible by the PTAB in the parent application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for references cited by the examiner in the parent application
This is a continuation of applicant's earlier Application No. 13/113,479.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799